Citation Nr: 0929229	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of a right medial meniscectomy with degenerative 
arthritis.

2. Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, on behalf of the VARO 
located in Boston, Massachusetts, the Veteran's state of 
residence. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Residuals of a right medial meniscectomy with 
degenerative arthritis are presently manifested by X-ray 
evidence of arthritis, subjective complaints of pain, some 
instability, chondromalacia patella, some crepitus, some 
swelling, and ranges of motion of slightly more than 0 
degrees of extension with flexion to 140 degrees.

3.  The Veteran's degenerative arthritis of the left knee is 
presently manifested by X-ray evidence of arthritis without 
evidence of lateral instability, subjective complaints of 
pain, and ranges of motion of hyperextension by 2 or 3 
degrees with flexion to 140 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of a right medial meniscectomy with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2008).

2.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2004, February 2007, and November 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in March 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the February 2007 and November 2008 
correspondence.   

A recent decision from the Court provided additional guidance 
regarding the content of the notice that is required to be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Notice as 
to these matters was provided in the November 2008 
correspondence.
The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

Knees - Laws and Regulations

501
0
Arthritis, due to trauma, substantiated by 
X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008). 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)

 
38 C.F.R. § 4.71, plate 2 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown,  9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Factual Background

The Veteran underwent a VA examination in November 2004.  He 
complained of chronic right knee pain, which he estimated as 
a 5 on a scale of 10.  He denied any left knee pain, but had 
some irritation.  He also said that as a mail carrier for the 
postal service he had difficulty climbing stairs and 
squatting.  He felt that the weight of his mailbag made his 
right knee pain worse.  On examination, it was noted that the 
Veteran entered the clinic walking with no assistive device.  
He had a limp on the right knee and an antalgic gait.  The 
right knee showed minimal swelling.  Medial and collateral 
ligament tests, and valgus and varus stress tests, drawer 
sign, and McMurray's and meniscus tests were all normal.  
Range of motion of the right knee was flexion to 120 degrees 
and extension was full at 0 degrees.  These maneuvers were 
performed two times and no evidence of fatigue was noted, 
though range of motion was limited by pain.  Regarding the 
left knee, there was no swelling noted.  Medial and 
collateral ligament tests, and valgus and varus stress tests, 
drawer sign, and McMurray's and meniscus tests were all 
normal.  Range of motion of the left knee was flexion to 130 
degrees and extension was normal at 0 degrees.  These 
maneuvers were performed two times and no evidence of fatigue 
or pain was noted.  X-ray studies showed a slight progression 
of degenerative arthritis of the right knee joint and 
pattellofemoral joint since a previous study.  Diagnosis was 
chronic right knee pain due to post traumatic arthritis with 
left knee irritiation not limiting the Veteran's function.

A November 2004 VA medical record noted the Veteran's follow-
up visit for right knee pain.  His pain continued with 
climbing stairs and squatting.  He took Tramadol for pain 
control, which he preferred to Meloxicam.  Pain affected 
sleep at night because he tossed and turned to get relief.  
It also was noted that the Veteran was under a great deal of 
stress as a postal worker and usually walked 7 to 10 miles a 
day.  

A February 2005 VA medical record noted that the Veteran, a 
postal worker, had been working mandatory overtime and 
walking up to 11 miles a day.  Since then his right knee pain 
had worsened and one day he felt a pop in the right knee 
which was followed by swelling in the right knee.  His pain 
was especially worse on climbing stairs and squatting.  On 
examination, there was no evidence of knee effusion, but 
there was crepitus felt in the right knee.  Assessment was 
degenerative joint disease with chronic bilateral knee pain.  
The physician advised medication and to cut down on the 
walking.  
A May 2005 VA medical record noted that the Veteran continued 
to complain of bilateral knee pain, worse on the right, 
especially when he climbed stairs and squatted.  He was 
taking Tramadol whenever necessary for pain rather than 
Ibuprofen.  The swelling of his right knee had subsided since 
his last visit.  Assessment continued as degenerative joint 
disease with chronic bilateral knee pain.

An October 2007 VA orthopedic clinic record noted the 
Veteran's complaint of right knee pain and clicking in his 
right knee.  He had been informed that he had right knee 
osteoarthritis.  It was noted that he still ambulated and was 
weight bearing as tolerated (WBAT) at work.  Range of motion 
of the right knee was to 110 degrees of flexion with crepitus 
and normal patella tracking present.  The knee was stable to 
varus and valgus stress at 0 degrees and 30 degrees.  The 
Veteran did not take any pain medication and was going to try 
to treat his right knee discomfort with Motrin.  October 2007 
VA X-ray studies showed no changes of the right knee since 
2004 indicating minimal degenerative change, and the left 
knee appeared normal with no significant degenerative 
changes. 

A January 2008 VA orthopedic record noted the Veteran's 
complaint of right knee pain and clicking of his right knee.  
He said that pain was exacerbated by stair climbing and deep 
knee bends.  On examination, range of motion of the right 
knee was to 110 degrees of flexion with crepitus and normal 
patella tracking present.  The knee was stable to varus and 
valgus stress at 0 degrees and 30 degrees.  McMurray's test 
was negative.  

The Veteran underwent a VA examination in January 2009.  He 
complained of pain 24 hours a day in his right knee and 
intermittent pain in his left knee, although to a much lesser 
degree, and weakness in both knees, again greater with the 
right knee.  He said that the right knee tended to stiffen up 
if he held it still in any position, but particularly with 
the knee flexed, and that he had occasional swelling.  He was 
scared to go downstairs because he felt his right knee would 
give way.  He did have some instability and felt that the 
right knee was going to give way though it had not recently 
locked up in any position.  The right knee, far greater than 
the left, tended to be reduced in endurance.  The Veteran 
reported that an hour to an hour and a half had recently been 
added to the walking portion of his mail route at work.  
On examination, the Veteran appeared overweight at 220 pounds 
and stood at 69 inches.  His gait was fairly symmetric, but 
he had a difficult time arising from the exam chair without 
pushing on the arms.  Range of motion of the right knee was: 
extension to slightly more than 0 degrees with flexion to 140 
degrees.  Maximum extension was to about 7 to 10 degrees of 
valgus.  There was some crepitus between the right patella 
and the underlying femur throughout the range of motion and 
direct pressure on the patella did create a subpatellar 
burning sensation.  At 30 degrees of flexion there was the 
barest jog of lateral laxity to varus stress.  Range of 
motion of the left knee was hyperextension by 2 or 3 degrees 
with flexion to 140 degrees.  Maximum extension was to 5 to 7 
degrees of valgus.  For both knees, Lachman's test, 
McMurray's test, anterior and posterior drawer were all 
negative and there was no effusion noted.  Diagnosis was 
chondromalacia patellae of the right knee and early 
degenerative joint disease of both knees, with the right 
greater than the left.  The VA examiner also opined that 
while some changes to his right knee might preclude work for 
the post office as a letter carrier in the future, such an 
impairment did not prevent the Veteran from working either in 
sedentary or in physical occupations.  

February 2009 VA X-ray studies of the knees showed again mild 
narrowing of the lateral compartments bilaterally and small 
proliferative changes at both patellae.  There was no 
evidence of knee joint effusion on either side and bone 
mineralization was preserved.  

In signed correspondence received in May 2005, the Veteran 
stated that he went to work every day with severe pain and 
that since he was hired at the postal service his knee, 
shoulder and neck problems had worsened.  He said that he 
wanted to work without needing to take heavy pain killers or 
undergoing surgeries.

Right Knee

In this case, the Veteran was granted service connection for 
status post meniscectomy of the right knee in an April 1991 
rating decision and awarded a noncompensable (0 percent) 
disability rating, effective August 7, 1990, the day after he 
left service.  In an August 1995 rating decision, he was 
granted a 100 percent temporary rating based on surgical or 
other treatment necessitating convalescence, from November 
15, 1994 to December 31, 1994, for residuals of a right 
medial meniscectomy with a 20 percent disability rating 
thereafter.  He is currently rated under Diagnostic Code 
5010-5257 for traumatic arthritis and impairment of the knee.  
The Veteran filed a claim for an increased rating for his 
right knee disorder in August 2004.  

Based on a review of the evidence of record, the Board finds 
that there is no evidence of severe recurrent subluxation or 
lateral instability of the right knee for a rating in excess 
of 20 percent under Diagnostic Code 5257 at any time during 
the period of appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In this matter, the Board particularly notes that the 
January 2009 VA examiner noted that the Veteran reported some 
instability and that at 30 degrees of flexion there was the 
barest jog of lateral laxity to varus stress.  The November 
2004 and January 2009 VA examiners did not note any gross 
instability.  Without evidence of severe recurrent 
subluxation or lateral instability of the right knee, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257.  

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's right knee disorder.  Throughout the period of 
appeal, there is no evidence of forward flexion of the right 
knee being limited to 15 degrees as is required for a 30 
percent rating under Diagnostic Code 5260.  There is also no 
evidence of extension of the right knee being limited to 20 
degrees as is required for a 30 percent rating under 
Diagnostic Code 5261. 

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In this case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

Left Knee

In this case, service connection for degenerative arthritis 
of the left knee was granted in a September 2001 rating 
decision with an award of a 10 percent disability rating, 
effective November 29, 1999, under Diagnostic Code 5003-5257 
for degenerative arthritis and impairment of the knee.  In 
that same decision, he also was granted a temporary 100 
percent rating based on surgical or other treatment 
necessitating convalescence from May 9, 2001 to June 30, 2001 
with the 10 percent rating in effect thereafter.  The Veteran 
filed a claim for an increased rating for his left knee 
disorder in August 2004.  

Based on a review of the evidence of record, the Board finds 
that the degenerative arthritis of the left knee is presently 
manifested by X-ray evidence of arthritis without evidence of 
lateral instability, subjective complaints of pain, and 
ranges of motion of hyperextension by 2 or 3 degrees with 
flexion to 140 degrees.  Although the RO rated the Veteran's 
left knee disorder under the criteria of Diagnostic Code 
5257, the Board finds there is no objective evidence of 
lateral instability or recurrent subluxation and that the 
disability is more appropriately rated under Diagnostic Code 
5260 or 5261, as well as Diagnostic Code 5003.  See Butts, 5 
Vet. App. at 539 (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

While the veteran complains of pain, it has been held that 
"a rating under DC 5257 is not predicated on loss of range 
of motion, and thus §§ 4.40 and 4.45, with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  
Throughout the period of appeal, there is no evidence of 
forward flexion of the left knee being limited to 30 degrees 
as is required for a 20 percent rating under Diagnostic Code 
5260.  There is no evidence of extension of the knee being 
limited to 15 degrees as is required for a 20 percent rating 
under Diagnostic Code 5261.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion but when limitation of 
motion is noncompensable, a 20 percent rating applies with X-
ray evidence of involvement of 2 or more major joints with 
occasional incapacitating exacerbations.  Throughout the 
period of appeal, there is no evidence supporting the 
requirement for a 20 percent rating under Diagnostic Code 
5003.

The Board has further considered alternative rating criteria 
but has determined that none would result in a higher rating 
for the left knee disorder.  The medical evidence does not 
demonstrate any ankylosis (Diagnostic Code 5256), impairment 
of the tibia and fibula (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263) of the left knee.  
Therefore, these diagnostic codes are factually inapplicable 
in this case.  Therefore, a rating in excess of 10 percent 
for degenerative arthritis of the left knee must be denied.

Conclusion

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability ratings for either knee 
disorder.  The Veteran's service representative specifically 
had requested increased or separate ratings for the Veteran's 
service-connected bilateral knee disabilities based on 
consideration of pain and DeLuca and instability; however, as 
noted above, increased or separate ratings are not warranted.  
There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id. at 116.  

After a thorough review of the record, including the written 
submissions of the Veteran and his representative, and the VA 
medical evidence of record noted above, the Board is 
convinced that the rating criteria reasonably describes the 
Veteran's disability levels and symptomatology for both of 
his knee disorders during the time period of this appeal, 
including the issue of pain during flare-ups, and that the 
assigned ratings are adequate.  Therefore, no referral for 
extraschedular consideration is required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right medial meniscectomy with degenerative arthritis is 
denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


